Title: To Thomas Jefferson from Richard Graham, 26 November 179[3]
From: Graham, Richard
To: Jefferson, Thomas



Sir
Dumfries November ’26 179[3]

I wished much to have waited on you on your Way to Philadelphia but was then in Fredericksbg. and being engaged with Genl. Weedon on the Sunday you spent there, did not hear of your being in Town until next Morning, After Your departure in the Stage. That disapointment induces me to take the liberty to write to you on a Subject in which the Western parts of America are much interested, And eventually perhaps the whole United States, I therefore trust that you will excuse this freedom.
Being pretty deeply interested in Landed property in the State of Virginia on the Ohio River, in the State of Kentucky, and in the N.W. Territory, I have been in that Country for upwards of two Years last past, making Settlements on some of my Lands—and Arrangements for Settling two of my Sons there. On my first going down the Ohio River, I made it my business to get every information respecting their Trade down the Missisipi, And found that it is cloged by the Spanish Government
 at New Orleans with a duty of 15 ⅌Ct. on all produce taken down, and 6 ⅌Ct. on all the Money brought from thence—which is equal to 21 ⅌Ct. This of itself is too much for any trade to bear, but what is still worse, their Officers having no fixed mode of Valuing the produce they are entirely Arbitrary, and have valued Tobacco So high at times, as ten dollars ⅌Ct. because that has been a price allowed by the King for their own Tobacco when Ours would not bring above four dollars by this means, our people were Actually paying a duty of 37½ ⅌Ct. in place of the Nominal duty of 15 ⅌Ct, grievances of such Magnitude, the people who have settled on the Western Waters under a full expectation of having a free Navigation on the Missisipi, cannot, nor will not, long submit to. The Democratic Society in Kentucky, (who in fact include the whole State,) have already begun to enter into resolves on that subject.
Wishing for a temporary relief in this business until something permanent is settled between the United States and Spain, I have been corresponding with a capital House in Trade in London who assure me, that leave can be obtained through the present interest of the British Court with the Court of Spain for a few Ships Annually to go to New Orleans free from Duty to take in Only the produce of Kentucky and the Country on the Ohio. This with some other business, induces me to go to Europe this Winter where I have high expectations of geting Some thing done in this business provided it meets with the Approbation of the President and yourself, otherwise I would not wish to take any step in it. I had the honor to See the President before he last left Mount Vernon, and had it in idea to have mentioned this Subject, but declined, apprehending that it might go to him more properly through you. I have no doubt of geting introduced to Mr. Pitt by the interest of the Marquis of Graham who is now Master of Horse, a great favorite at Court, and particularly intimate with Mr. Pitt. Some of my conections in England have influence with the Marquis, and with Mr. Wilberforce who is also intimate with the Minister. This, together with a line from you, to our Resident at the Court of London, to lend me his Aide would I think bring about the business.
As I have some expectation of Sailing from hence about the Middle of next Month, I hope before that time, to have the honor of hearing from you. I am with due respect Sir Your Most Obedt. Servt.

Richd. Graham

